Hosmer, C. J.
The society of Marlborough, in October,
1803, comprising a part of Hebron, Colchester, and Glastenbury, were incorporated as a town,; and were to take their proportion of the present poor of the said towns. The select-men of Hebron and Marlborough, to effectuate this object, entered into an agreement; and the defendants, stipulated to “ support Moses Hutchinson and Phebe Davis as and for their full proportion of said poor.” Moses Hutchinson is dead, and his widow, Ruth, is a pauper, and has occasioned expense to the plaintiffs ; for the reimbursement of which, they have brought their action on the above agreement. It is self-evident, that Moses Hutchinson was not Ruth Hutchinson, and that the agree - *211ment, in the words of it, did not stipulate for her maintenance. 'lam at a loss to conceive on what principle it can plausibly be contended, that she was within the object or spirit of the agreement. If Ruth was to have been embraced in it, she would have been named. The principle of construetion, which extends the contract to Ruth, must equally comprise the children of Moses Hutchinson, in opposition to the plain expression of the agreement, which declares, that Moses Hutchinson and Phebe Davis were the full proportion of poor, which Marlborough ought to support.
In short, the agreement of the defendants, neither in its words nor object, extends to Ruth Hutchinson ; and the supposition is opposed to its explicit provisions. The support of Moses and Ruth may have been, and undoubtedly was? more than the proportion of the poor devolving on Marlborough ; and there is no more ground to construe the contract as extending to her, than if an individual had agreed to maintain Moses Hutchinson.
The other Judges were of the same opinion, except Peters, J. who gave no opinion, being interested as the owner of real estate in the town of Hebron.
Judgment to be entered for defendants.